                                            Case 3:20-cv-09285-SI Document 9 Filed 02/02/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     STANLEY RUSSELL MOORE,                             Case No. 20-cv-09285-SI
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.
                                                                                            Re: Dkt. No. 1
                                  10     JOSIE GASTELO,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Stanley Russell Moore, an inmate at the California Men’s Colony in San Luis Obispo, filed

                                  15   this pro se action seeking a writ of habeas corpus pursuant to 28 U.S.C. § 2254. His petition is now

                                  16   before the court for review pursuant to 28 U.S.C. § 2243 and Rule 4 of the Rules Governing Section

                                  17   2254 Cases in the United States District Courts.

                                  18
                                  19                                            BACKGROUND

                                  20          The petition provides the following information: After a bench trial in Marin County

                                  21   Superior Court, Moore was found guilty of attempted murder with use of a firearm, making criminal

                                  22   threats with use of a firearm, and carrying a loaded weapon with intent to commit a felony. Docket

                                  23   No. 1 at 1. On October 1, 2015, he was sentenced to 13 years in prison. Id.

                                  24          He appealed. The California Court of Appeal affirmed the conviction and the California

                                  25   Supreme Court denied his petition for review. Moore also filed unsuccessful petitions for writ of

                                  26   habeas corpus in the state courts. He then filed this action.

                                  27

                                  28
                                            Case 3:20-cv-09285-SI Document 9 Filed 02/02/21 Page 2 of 3




                                   1                                              DISCUSSION

                                   2          This court may entertain a petition for writ of habeas corpus “in behalf of a person in custody

                                   3   pursuant to the judgment of a State court only on the ground that he is in custody in violation of the

                                   4   Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A district court

                                   5   considering an application for a writ of habeas corpus shall “award the writ or issue an order

                                   6   directing the respondent to show cause why the writ should not be granted, unless it appears from

                                   7   the application that the applicant or person detained is not entitled thereto.” 28 U.S.C. § 2243.

                                   8          The federal petition for writ of habeas corpus contains the following federal claims: (1)

                                   9   Moore’s Sixth Amendment right to a fair trial was violated because the judge failed to require proof

                                  10   of the elements of the crime of attempted murder, Docket No. 1 at 5, 40; (2) Moore’s Sixth

                                  11   Amendment right to a fair trial was violated because the prosecutor engaged in misconduct by

                                  12   misstating facts and demonstrating a personal bias toward Moore, id. at 7, 45-50; (3) Moore received
Northern District of California
 United States District Court




                                  13   ineffective assistance of counsel in violation of his Sixth Amendment rights in that counsel erred in

                                  14   the many ways described in the petition, id. at 8, 51-69; Docket No. 1-1 at 1-12; and (4) Moore was

                                  15   denied his Sixth Amendment right to a fair trial because counsel failed to investigate and present

                                  16   newly discovered evidence that would have been helpful to the defense, Docket No. 1 at 10; Docket

                                  17   No. 1-1 at 13-15. Liberally construed, these claims are cognizable in a federal habeas action and

                                  18   warrant a response.

                                  19

                                  20                                             CONCLUSION

                                  21          For the foregoing reasons,

                                  22          1.      The petition states cognizable claims for habeas relief and warrants a response.

                                  23          2.      The clerk shall electronically serve a copy of this order upon respondent and

                                  24   respondent’s attorney, the Attorney General of the State of California, at the following email

                                  25   address: SFAWTParalegals@doj.ca.gov. The petition and any exhibits thereto are available via the

                                  26   Electronic Case Filing (ECF) system for the Northern District of California. The clerk also shall

                                  27   serve by mail a copy of this order on petitioner.

                                  28
                                                                                           2
                                            Case 3:20-cv-09285-SI Document 9 Filed 02/02/21 Page 3 of 3




                                   1          3.      Respondent must file and serve upon petitioner, on or before April 30, 2021, an

                                   2   answer conforming in all respects to Rule 5 of the Rules Governing Section 2254 Cases, showing

                                   3   cause why a writ of habeas corpus should not be issued. Respondent must file with the answer a

                                   4   copy of all portions of the court proceedings that have been previously transcribed and that are

                                   5   relevant to a determination of the issues presented by the petition.

                                   6          4.      If petitioner wishes to respond to the answer, he must do so by filing a traverse with

                                   7   the court and serving it on respondent on or before June 11, 2021.

                                   8          5.      Petitioner is responsible for prosecuting this case. Petitioner must promptly keep the

                                   9   court informed of any change of address and must comply with the court's orders in a timely fashion.

                                  10          6.      Petitioner is cautioned that he must include the case name and case number for this

                                  11   case on the first page of any document he submits to this court for consideration in this case.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: February 2, 2021

                                  14                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  15                                                    United States District Judge
                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         3
